UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2427



In Re: JOHN A. ADAMS,

                                                              Debtor.



JOHN A. ADAMS,

                                              Plaintiff - Appellant,

          versus


COUNCIL, BARADEL, KOSMERL & NOLAN, P.A.,

                                              Defendant - Appellee,
          and


GEORGE W. LIEBMANN,

                                                  Party in Interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CA-00-1322-WMN, BK-99-5-0705-SD, AP-99-5276-SD)


Submitted:   February 22, 2001         Decided:     February 27, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
John A. Adams, Appellant Pro Se. Kevin Michael Schaeffer, COUNCIL,
BARADEL, KOSMERL & NOLAN, P.A., Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John A. Adams appeals from the district court’s order affirm-

ing the bankruptcy court’s orders (1) determining that his debt of

attorney’s fees were nondischargeable in his bankruptcy case, and

(2) denying his motion for reconsideration.   We have reviewed the

record and the lower courts’ opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Adams v. Council Baradel, Nos. CA-00-1322-WMN; BK-99-5-0705-SD; AP-

99-5276-SD (D. Md. Oct. 23, 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2